               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT NICHOLSON, JR.,                   :   CIVIL ACTION NO. 1:18-CV-415
                                         :
                   Plaintiff             :   (Chief Judge Conner)
                                         :
            v.                           :
                                         :
PETCO ANIMAL SUPPLIES                    :
STORES, INC.,                            :
                                         :
                   Defendant             :

                                     ORDER

      AND NOW, this 6th day of September, 2019, upon consideration of the

motion (Doc. 22) for summary judgment pursuant to Federal Rule of Civil

Procedure 56 filed by defendant Petco Animal Supplies Stores, Inc. (“Petco”), and

for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that Petco’s motion is DENIED.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
